IN THE SUPREME COURT OF THE STATE OF DELAWARE

    DAVID WRIGHT,                           §
                                            §
        Defendant Below,                    §   No. 118, 2019
        Appellant,                          §
                                            §   Court Below: Superior Court
        v.                                  §   of the State of Delaware
                                            §
    STATE OF DELAWARE,                      §   Cr. ID No. 0802023870 (S)
                                            §
        Plaintiff Below,                    §
        Appellee.                           §
                                            §

                            Submitted: March 28, 2019
                            Decided:   April 1, 2019

                                     ORDER

       On March 13, 2019, the Senior Court Clerk issued a notice directing the

appellant to show cause why this appeal should not be dismissed as untimely filed.1

The appellant has not responded to the notice to show cause within the required ten-

day period. Dismissal of this action is therefore deemed to be unopposed.




1
 On March 13, 2019, the appellant filed a notice of appeal from a Superior Court order dated
February 1, 2019, and docketed on February 4, 2019. Under Supreme Court Rule 6, a timely
notice of appeal should have been filed on or before March 6, 2019.
      NOW, THEREFORE, IT IS ORDERED, under Supreme Court Rules 3(b)

and 29(b), that the appeal is DISMISSED.



                                    BY THE COURT:


                                    /s/ Collins J. Seitz, Jr.
                                           Justice




                                       2